The appellant was convicted in the circuit court of Marshall county for a violation of the prohibition laws, on appeal from the county court, and a fine was assessed against him by the jury; the judge adding additional punishment of hard labor.
The complaint filed by the solicitor in the circuit court was not a departure from the affidavit filed in the county court; the first count of the complaint or affidavit in the county court being practically the same as the first and second counts of the complaint filed in the circuit court.
Refused written charge 1 was substantially covered by the court's oral charge and the given written charge.
There was no error in refusing written charge No. 2. Its meaning is not clear; a portion thereof evidently being left out.
There is no error in the record, and the judgment appealed from is affirmed.
Affirmed.